UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-50621 DOLPHIN DIGITAL MEDIA, INC. (Exact name of registrant as specified in its charter) Florida 86-0787790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2151 LeJeune Road, Suite 150-Mezzanine, Coral Gables, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number (305) 774-0407 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.015 par value per share None Securities registered pursuant to Section 12(g) of the Act: None Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesþ No Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesþ No Indicate by a check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) o Yesþ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter:$2,866,232 Indicate the number of shares outstanding of the registrant’s common stock as of April 14, 2015: 81,892,352. DOCUMENTS INCORPORATED BY REFERENCE NONE TABLE OF CONTENTS FORM 10-K Page PART I Item 1. BUSINESS 1 Item 1A. RISK FACTORS 5 Item 1B. UNRESOLVED STAFF COMMENTS 10 Item 2. PROPERTIES 10 Item 3. LEGAL PROCEEDINGS 10 Item 4. MINE SAFETY DISCLOSURES 10 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 11 Item 6. SELECTED FINANCIAL DATA 12 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 19 Item 9A. CONTROLS AND PROCEDURES 19 Item 9B. OTHER INFORMATION 21 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 22 Item 11. EXECUTIVE COMPENSATION 23 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 25 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 26 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 27 SIGNATURES 28 PART I ITEM 1.BUSINESS. Overview Dolphin Digital Media, Inc. (“Dolphin”) is dedicated to the production of high-quality digital content.Dolphin Digital Studios, a division of ours, is a producer of original, high-quality digital programming for online consumption and is committed to delivering premium, best-in-class entertainment and securing premiere distribution partners to maximize audience reach and commercial advertising potential.Dolphin has also partnered with US Youth Soccer Association, Inc, a nonprofit corporation (“US Youth Soccer”) and United Way Worldwide, a worldwide philanthropic organization, to develop online kids clubs for several organizations. Premium online video is the largest growth sector for online advertising, with market leaders such as Yahoo!, Hulu, Netflix, YouTube and AOL making major initiatives around original programming. We target three distinct demographics for our “web series” activities: ● Tweens (roughly 9-14 years old); ● Teens and Young Adults (roughly 14-24 years old); and ● General Market (roughly 14-49 years old). We expect to serve each of these demographics with different content, and we may have different distribution partners for each demographic. Dolphin Digital Studios Dolphin Digital Studios is our digital entertainment division which creates original content to premiere online and has been our primary focus during the year ended December 31, 2014.Substantially all of our operating income and expenses during the twelve months ended December 31, 2014 were related to Dolphin Digital Studios. Dolphin Digital Studios is instrumental in producing, distributing and sourcing financing for our projects. Production Our in house development team is continuously reviewing scripts for projects that are directed at one ofour target demographics and that we believe we can produce within our normal planned budget range of $3.0 to $5.0 million.Our budget typically includes costs associated with purchase of the script, production of the project and marketing of the project.Occasionally, we will also hire writers to develop a script for an idea that we have internally.From the selection provided by our development team,our management reviews the scripts and evaluates them based on expected appeal to advertisers, talent we think we can attract, available budget for the production and available financing.We normally purchase a variety of scripts which we hold for future use.Not all scripts purchased will be produced.Some scripts revert back to the writer if they are not produced during a contractually agreed upon timeframe.During 2013 and 2014, we concentrated our efforts in identifying certain projects that we intend to produce for online distribution and acquired the rights to several scripts. Once we have a stable of scripts, we present a variety of projects, based on these scripts, to online platforms such as Hulu, AOL, and Yahoo!.The online platform will typically evaluate the project based on its estimation of potential demand, considering the genre or demographic to which they are looking to appeal.Once a project is selected by the online platform, we enter into a distribution agreement with the online platform that outlines, among other things, our revenue share percentages (typically between 30% and 45%) and the length of time that the show will air on that online platform.Based on agreements with the online platforms and advertisers, our management then makes the decision to “greenlight” or to approve, a project for production. Once management greenlights a project, the pre-production phase including the hiring of a director, talent, various crew and securing locations to film begins.We may become signatories to certain guilds such as Screen Actors Guild, Directors Guild of America and Writers Guild of America in order to allow us to hire directors and talent for our productions. We typically hire crew members directly, engage a production service company to provide us with, among other things, the crew, equipment and a production office or use a combination of the two alternatives.Directors and talent are typically compensated a base amount for their work.In addition, directors and talent who are members of various guilds may receive remuneration from “residuals” that we pay to the various guilds based on the performance of our digital productions in ancillary markets. To better manage our upfront production costs, we sometimes structure our agreements with talent to allow them to participate in the proceeds of the digital project in exchange for reduced upfront fixed payments, regardless of the project’s success. 1 The decision of where to produce the project is oftentimes based on tax incentiveprograms implemented by many states and foreign countries to attract film production in their jurisdictions as a means of economic development.These incentives normally take the form of sales tax refunds, transferable tax credits, refundable tax credits or cash rebates that are calculated based on a percentage spent in the jurisdiction offering the incentive.The pre-production phase may take several months and is critical to the success of the project. The length of time needed to film a web series varies by project but is typically between three and six weeks.Once the filming is completed, the project will enter the post-production phase, which includes film and sound editing, and development of special effects, as needed.Depending on the complexity of the work to be done, post-production may take from two to six months to complete. In the last threeyears, we produced and distributed “Cybergeddon” in partnership with Anthony Zuiker, creator of CSI, “Hiding”, and were hired to provide production services for “Aim High” produced by a related party in conjunction with Warner Brothers.These productions earned various awards including two Streamy Awards. During the first quarter of 2015, we entered production of our web series, “South Beach - Fever,” a 90-minute soap opera set amidst dueling record companies on Miami Beach.This web series is anticipated for release during the third quarter of 2015.Other projects are currently being evaluated and we plan to greenlight at least one additional project to be produced during 2015. Distribution Our digital productions for advertiser supported video-on-demand (“AVOD”) platforms have premiered on online platforms such as Yahoo!.Distribution agreements with online platforms are for a limited period, typically six months.Once the contract expires, we have the ability to distribute our productions in ancillary markets such as through home entertainment, subscription video-on-demand (“SVOD”) (e.g. Netflix), pay television, broadcast television, foreign and other markets.Our ability to distribute these productions in ancillary markets is typically based on the popularity of the project during its initial on-line distribution. Financing We have financed our acquisition to the rights of certain digital projects and productions through a variety of financing structures including Equity Finance Agreements and Loan and Security Agreements.We have also secured advertising commitments of approximately $2.2 million, net of commissions that will be payable, for our “South Beach - Fever” web series and expect to secure additional advertisers once the production is completed. Online Kids Clubs Through our online kids clubs we seek to partner with various organizations to provide an online destination for entertainment and information for kids. Through online memberships established “brands” in the children’s space seek to to expand their existing online audience through the promotion of original content supplied and/or sourced by Dolphin Digital Studios.Premium entertainment offerings such as web series, we expect will serve to both increase audiences through positive word of mouth and to increase engagement, or length of time on site.Furthermore, we expect that the online kids clubs will serve as a platform for sponsorship and other marketing opportunities, such as contests and sweepstakes and as strong marketing vehicles for the respective brands, as they keep the brands “top of mind” for the youngest generation, and in a space (the online world) where they increasingly go. 2 We believe that online kids clubs will provide us the opportunity to capitalize on the combination of the following two consumer trends: ● a greater number of children under the age of 18 have access to the internet (and most “own” their own devices – e.g. laptop computers, tablets andsmartphones) ● those children who have access to the internet spend an increasing amount of time online. Simply put, the internet has become the next generation’s “go to” destination for both entertainment and information. Brands that are “offline” (those without a marketing presence over the internet) need to engage with their participants “online” (or marketed over the internet) or risk losing them altogether.To build successful engagement with children and teenagers in the “real world” and offer them nothing (let alone an equivalent engagement opportunity) in the digital world is a tremendous lost opportunity.For example, Little Leagues may exist for the enjoyment of children, but their websites are overwhelmingly only used by parents.Similarly, non-profits may exist to provide enrichment and cultural opportunities for children, but their websites are seldom visited by the children they serve. In 2013, we entered into an agreement with United Way Worldwideto create an online kids club which promotes the organization’s philanthropic philosophy and encourages literacy in elementary school age children.According to various studies, high school drop-out rates have a direct, proportional correlation to 3rd grade reading proficiency. If a child is already behind in their reading proficiency after 3rd grade, they are over 4x more likely to drop out of high school (a rate which increases to 10x for minority children). In the U.S., nearly 60% of fourth graders are not reading at their grade level. Our online kids club offers reading activities, articles and games. It also promotes parent engagement by emailing parents and continuously messaging the importance of reading and parent involvement to achieve reading proficiency. We have also partnered with Scholastic Books to provide to schools sponsored by a donor, a location in the school that is transformed into a reading room (the “Reading Oasis"). Donors may sponsor a school for $10,000 which entitles each child in the school to receive an annual online kids club membership and entitles the school to receive a Reading Oasis. The Reading Oasis provides the school with hundreds of books (K-3), colorful bean bag chairs, a reading themed carpet, book cases, a listening library, and a stereo listening center with four headphones.Pursuant to the terms of the agreement, we will share revenues derived from memberships to the online kids club with United Way Worldwide. In 2012, we entered into an agreement with US Youth Soccer to create, design and host the US Youth Soccer Clubhouse website aimed at attracting members such as individuals, US Youth Soccer State Associations and members of such State Associations. Pursuant to the terms of the agreement, we will share revenues derived from such memberships with US Youth Soccer. We operate our kids club activities through our subsidiary, Dolphin Kids Club LLC.We own 75% of Dolphin Kids Club LLCand the other 25% is owned by a former note holder who agreed to convert $1.5 million aggregate principal amount of an outstanding note into equity of Dolphin Kids Club LLC and made additional capital contributions of $1.5 million during the year ended December 31, 2012.The agreement encompasses kids clubs created between January 1, 2012 and December 31, 2016.It is a “gross revenue agreement” and we are responsible for paying all associated operating expenses.Net income will be attributable to each member based on the thresholds established in the operating agreement of the entity. 3 Project Development and Related Services During 2013, we entered into an agreement withDolphin Films, Inc. (Dolphin Films), an entity directly owned by our CEO, in which we agreed to provide management team and back office services through December 31, 2014.The agreement was for the term April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.Pursuant to the agreement, we provided the related party with a development team to source new projects, production executives to develop scripts, approve budgets and hire and liaise with the production team on individual projects during the production and post-production phases, an accounting and finance team to provide accounting services and tax compliance, in addition to legal support and domestic and international sales support.We also provided office space in Los Angeles and Miami.For the years ended December 31, 2014 and 2013, respectively, we recorded revenues in the amount of $2.0 million and $1.5 million, related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015, as the specific projects for which our services were engaged were completed. Intellectual Property We seek to protect our intellectual property through trademarks and copyrights.We currently hold three trademarks for Cybergeddon and two copyrights for each of Cybergeddon and Hiding. Competition The business in which we engage is highly competitive.We face competition from companies within the entertainment business and from alternative forms of leisure entertainment, such as travel, sporting events, video games and computer-related activities.Our primary business operations are subject to competition from other digital media production companies as well as from large, well established companies within the entertainment industry that have significantly greater development, production, and distribution and capital resources than us.We compete for the acquisition of literary properties and for the services of producers, directors, actors and other artists as well as creative and technical personnel and production financing, all of which are essential to the success of our business. In addition, our digital productions compete for audience acceptance and advertising dollars. Given this highly competitive business, our business model is focused on providing high-quality entertainment at a lower production budget.We intend to achieve this by relying on innovative financial structures, partnering with well established brands for production content and lowering overhead cost structure. Customers During 2013 and 2014, we depended on a single customer for the majority of our revenues. On April 1, 2013, we entered into an agreement with Dolphin Films, pursuant to which we provided management team and back office services to Dolphin Films.For the years ended December 31, 2014 and 2013, respectively, we recorded service revenues in the amount of $2.0 million and $1.5 million, related to this agreement. These amounts represented, respectively, 97% and 65% of our total revenues for the years ended December 31, 2014 and 2013. The agreement expired on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. Employees As of April 13, 2015 we have 20 full-time employees in our operations. We also utilize consultants in the ordinary course of our business and hire additional employees on a project-by-project basis in connection with the production of digital projects. Regulatory Matters Our online kids clubs programs which are aimed at elementary school age children are subject to laws and regulations relating to privacy and child protection. Through our online kids clubs we may monitor and collect certain information about the child users of these forums. A variety of laws and regulations have been adopted in recent years aimed at protecting children using the internet such as the Children's Online Privacy and Protection Act of 1998 (“COPPA”). COPPA sets forth, among other things, a number of restrictions on what website operators can present to children under the age of 13 and what information can be collected from them. There are also a variety of laws and regulations governing individual privacy and the protection and use of information collected from such individuals, particularly in relation to an individual's personally identifiable information (e.g., credit card numbers). 4 We are also subject to state and federal work and safety laws and disclosure obligations, under the jurisdiction of the U.S. Occupational Safety and Health Administration and similar state organizations. Corporate Offices Our corporate headquarters is located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134. Our telephone number is (305) 774-0407.We also have an office located at 10866 Wilshire Boulevard, Suite 800, Los Angeles, California, 90024. Availability of Reports and Other Information Dolphin Digital Media, Inc. was first incorporated in the State of Nevada on March 7, 1995 and was domesticated into the State of Florida on December 3, 2014.Our principal executive offices are located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134.Our corporate website is www.dolphindigitalmedia.com. We make available, free of charge, access to our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statement on Schedule 14A and amendments to those materials filed or furnished pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), on our website under “Investor Relations – SEC Filings,” as soon as reasonably practicable after we file electronically such material with, or furnish it to, the SEC. ITEM 1A. RISK FACTORS. Risks Related to our Business and Financial Condition Our independent auditors have expressed substantial doubt about our ability to continue as a going concern. For each of the years ended December 31, 2014 and 2013, our independent auditors issued an explanatory paragraph in their audit report expressing substantial doubt about our ability to continue as a going concern based upon our net loss and negative cash flows from operations for the years ended December 31, 2014 and 2013 and our levels of working capital as of December 31, 2014 and 2013.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management is planning to raise any necessary additional funds through loans and additional sales of its common stock; however, there can be no assurance that we will be successful in raising any necessary additional capital.If we are not successful in raising additional capital, we may not have enough financial resources to support our business and operations and as a result may not be able to continue as a going concern. We have a history of operating losses and may continue to incur operating losses. We have a history of operating losses and may be unable to generate sufficient revenue to achieve profitability in the future.For the fiscal year ended December 31, 2014, our operating losses were $1,873,505.Our accumulated deficit was $38,560,694 at December 31, 2014.Furthermore, we do not anticipate having an operating profit in 2015.Our ability to generate operating profit in the future will depend on our ability to successfully produce and commercialize multiple web series, as no single project is likely to generate sufficient revenue to cover our operating expenses.If we are unable to generate an operating profit at some point, we will not be able to meet our debt service requirements or our working capital requirements.As a result we may need to (i) issue additional equity, which could dilute the value of your share holdings, (ii) sell a portion or all of our assets, including any project rights which might have otherwise generated revenue, or (iii) cease operations. 5 The agreement with our CEO from which we derived the majority of our revenues in 2013 and 2014 expired on December 31, 2014 and was not renewed. For the years ended December 31, 2013 and 2014 the majority of our revenues were derived from production management and back office services to Dolphin Films, an entity directly owned by Mr. O’Dowd. This agreement ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed.If we are unable to generate sufficient revenues from other sources during 2015, the loss of this related party transaction will have a material negative impact on our cash flows and could result in us significantly reducing our operations, selling additional equity to fund operations or ceasing operations. Our business requires a substantial investment of capital and failure to access sufficient capital while awaiting delayed revenues will have a material adverse effect on our results of operation. The production, acquisition and distribution of a digital production require a significant amount of capital. A significant amount of time may elapse between our expenditure of funds and the receipt of revenues from our productions.We do not have a traditional credit facility with a financial institution on which to depend for our liquidity needs and a time lapse may require us to fund a significant portion of our capital requirements through related party transactions with our CEO or other financing sources.There can be no assurance that any additional financing resources will be available to us as and when required, or on terms that will be acceptable to us. Our inability to raise capital necessary to sustain our operations while awaiting delayed revenues would have a material adverse effect on our liquidity and results of operations. We may beunable to recoup our investments in digital projects. Similar to others in the entertainment industry, we purchase scripts and project ideas for which we have no current production plans and for which we have not identified a potential distributor.In 2011 and 2012, we purchased scripts for eleven digital projects related to a particular financing structure. We currently have nine projects that have not been developed with a total cost of $468,000.As of December 31, 2014, we have not identified a distributor or sufficient advertisers who are interested in the development and distribution of those digital projects. If we are unable to generate interest in the nineprojects, then the costs incurred to purchase those scripts will be written off, which will adversely affect our results of operations. Delays, cost overruns, cancellation or abandonment of the completion or release of our digital web series may have an adverse effect on our business. There are substantial financial risks relating to production, completion and release of digital films or series.Actual film costs may exceed their budgets and factors such as labor disputes, unavailability of a star performer, equipment shortages, disputes with production teams or adverse weather conditions may cause cost overruns and delay or hamper film completion. We are typically responsible for paying all production costs in accordance with a budget and received a fixed producer’s fee for our services plus a portion of any project income, however to the extent that delays, failure to complete projects or cost overruns result in us not completing the film or series within budget, there may not be enough funds left to pay us our producer’s fee, to generate any project income or complete the project at all.If this were to occur, it would significantly and adversely affect our revenue and results of operations. We have identified material weaknesses in our internal controls over financial reporting and our ability to both timely and accurately report our financial results could be adversely affected. In connection with the preparation of our financial statements for the years ended December 31, 2014 and 2013, we identified several material weaknesses in our internal controls over financial reporting. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis.As of December 31, 2014, we concluded that our internal control over financial reporting was not effective due to the following material weaknesses: ● Design deficiencies related to the entity level control environment, including risk assessment, information and communication and monitoring controls: ● The Board of Directors does not maintain minutes of its meetings. ● There is no documented fraud risk assessment or risk management oversight function. ● There are no documented procedures related to financial reporting matters (both internal and external) to the appropriate parties. ● There is no budget prepared and therefore monitoring controls are not designed effectively as current results cannot be compared to expectations. ● There is no documented process to monitor and remediate deficiencies in internal controls. 6 ●Inadequate documented review and approval of certain aspects of the accounting process including the documented review of accounting reconciliations and journal entries that they considered to be a material weakness in internal control. Specifically: ● There is no documented period end closing procedures, specifically the individuals that are responsible for preparation, review and approval of period end close functions. ● Reconciliations are performed on all balance sheet accounts, including noncontrolling interest on at least a quarterly basis; however there is no documented review and approval by a member of management that is segregated from the period end financial reporting process. ● There is no review and approval for the posting of journal entries. ● Inadequate segregation of duties within the accounting process, including the following: ● One individual has the ability to add vendors to the master vendor file. This individual also has access to the Company checkbook that is maintained in a secured location. ● One individual has sole access to our information technology system to initiate, process and record financial information. We have not developed any internal controls related to information technology systems including change management, physical security, access or program development. While we have taken a number of remedial actions to address these material weaknesses, we cannot predict the outcome of our remediation efforts at this time. Each of the material weaknesses described above could result in a misstatement of our accounts or disclosures that would result in a material misstatement of our annual or interim consolidated financial statements that would not be prevented or detected. We cannot assure you that the measures we have taken to date, or any measures we may take in the future, will be sufficient to remediate the material weaknesses described above or avoid potential future material weaknesses. If we are unable to report financial information timely and accurately or to maintain effective disclosure controls and procedures, our stock price could be negatively impacted and we could be subject to, among other things, regulatory or enforcement actions by the SEC. We rely on third party relationships with online digital platforms for our advertising revenue and we may be unable to secure such relationships. We anticipate entering into distribution agreements containing revenue share provisions with online digital platforms to distribute our digital productions.Pursuant to these revenue share provisions, we will earn a portion of advertising revenues once our digital productions are distributed online.If we fail to secure such relationships with online digital platforms, we will not be able to earn advertising revenues from our digital projects, which could have a material adverse effect on our liquidity and results of operations. We may be unable to attract or retain advertisers, which could negatively impact our results of operation. Typically, online digital platforms are responsible for securing advertisers and, as such, our ability to earn advertising revenues would depend on their success in doing so.However, at times we have, and may continue to, proactively secure advertising commitments against anticipated web series.Our ability to retain advertisers is contingent on our ability to successfully complete and deliver online projects which are commercially successful, which we may fail to do.Advertising revenues could also be adversely impacted by factors outside our control such as failure of our digital productions to attract our target viewer audiences, lack of future demand for our digital productions, the inability of third party online digital platforms to deliver ads in an effective manner, competition for advertising revenue from existing competitors or new digital media companies, declines in advertising rates, adverse legal developments relating to online advertising, including legislative and regulatory developments and developments in litigation.The existence of any of these factors could result in a decrease of our anticipated advertising revenues. 7 Our kids clubs depend on sponsorship donations to generate revenue. We generate revenues from our online kids clubs through a portion of the sale of memberships to various donors.Donors typically sponsor a school for $10,000 which entitles each child in the school to receive an annual online kids club membership and entitles the school to receive a Reading Oasis. Receipt of sponsorship donations are unpredictable and depend on a number of factors such as our ability to successfully brand, market and implement the online kids clubs as well as local and international business and economic conditions. Our CEO owns approximately 54% of our outstanding share capital and his interests may be different from yours. As of December 31, 2014, our CEO, Mr. O’Dowd beneficially owned approximately 54% of our outstanding share capital. Consequently, Mr. O’Dowd has substantial influence over our business, including election of directors, declaration of dividends and decisions regarding whether or not to issue stock and for what consideration, whether or not to sell all or substantially all of our assets and for what consideration and other significant corporate actions.It is possible that Mr. O’Dowd may act in a manner that advances his best interests but may not be aligned with your interests or the best interests of the Company. Risks Related to the Industry We have and may in the future be adversely affected by union activity. We retain the services of actors who are covered by collective bargaining agreements with Screen Actors Guild – American Federation of Television and Radio Artists (“SAG-AFTRA”) and we may also become signatories to certain guilds such as Directors Guild of America and Writers Guild of America in order to allow us to hire directors and talent for our productions.Collective bargaining agreements are industry-wide agreements, and we lack practical control over the negotiations and terms of these agreements. In addition, our digital projects fall within SAG-AFTRA’s definition of “new media”, which is an emerging category covered by its New Media and Interactive Media Agreements for actors.As such, our ability to retain actors is subject to uncertainties that arise from SAG-AFTRA’s administration of this relatively new category of collective bargaining agreements.Such uncertainties have resulted and may continue to result in delays in production of our digital projects. In addition, if negotiations to renew expiring collective bargaining agreements are not successful or become unproductive, the union could take actions such as strikes, work slowdowns or work stoppages. Strikes, work slowdowns or work stoppages or the possibility of such actions could result in delays in production of our digital projects. We could also incur higher costs from such actions, new collective bargaining agreements or the renewal of collective bargaining agreements on less favorable terms.Depending on their duration, union activity or labor disputes could have an adverse effect on our results of operations. The popularity and commercial success of our digital productions are subject to numerous factors, over which we may have limited or no control. The popularity and commercial success of our digital productions depends on many factors including, but not limited to, the key talent involved, the timing of release, the promotion and marketing of the digital production, the quality and acceptance of other competing programs released into the marketplace at or near the same time, the availability of alternative forms of entertainment, general economic conditions, the genre and specific subject matter of the digital production, its critical acclaim and the breadth, timing and format of its initial release. We cannot predict the impact of such factors on any digital production, and many are factors that are beyond our control. As a result of these factors and many others, our digital productions may not be as successful as we anticipate, and as a result, our results of operations may suffer. 8 We may be unable to consistently create and distribute filmed entertainment that meets the changing preferences of our consumers. Changing consumer tastes affect our ability to predict which digital productions will be popular with web audiences. As we invest in various digital projects, stars and directors, it is highly likely that at least some of the digital projects in which we invest will not appeal to our target audiences. If we are unable to produce web content that appeals to our target audiences the costs of such digital productions could exceed revenues generated and anticipated profits may not be realized. Our failure to realize anticipated profits could have a material adverse effect on our results of operations. The creation of content for the entertainment industry is highly competitive and we will be competing with companies with much greater resources than we have. The business in which we engage is highly competitive. Our primary business operations are subject to competition from companies which, in many instances, have greater development, production, and distribution and capital resources than us. We compete for the services of writers, producers, directors, actors and other artists to produce our digital content. In addition, larger companies have a broader and more diverse selection of scripts than we do, which translates to a greater probability that they will be able to more closely fit the demands and interests of advertisers than we can.Such competition for the industry’s talent and resources may have an effect on our ability to acquire and produce product. Others may assert intellectual property infringement claims or liability claims for media content against us which may force us to incur substantial legal expenses. There is a possibility that others may claim that our productions and production techniques misappropriate or infringe the intellectual property rights of third parties with respect to their previously developed digital web series, stories, characters, other entertainment or intellectual property.In addition, as a distributor of media content, we may face potential liability for such claims as defamation, invasion of privacy, negligence or other claims based on the nature and content of the materials distributed.If successfully asserted, our insurance may not be adequate to cover any of the foregoing claims.Irrespective of the validity or the successful assertion of such claims, we could incur significant costs and diversion of resources in defending against them, which could have a material adverse effect on our operating results. If we fail to protect our intellectual property and proprietary rights adequately, our business could be adversely affected. Our ability to compete depends, in part, upon successful protection of our intellectual property. We attempt to protect proprietary and intellectual property rights to our productions through available copyright and trademark laws and distribution arrangements with companies for limited durations. Unauthorized parties may attempt to copy aspects of our intellectual property or to obtain and use property that we regard as proprietary. We cannot assure you that our means of protecting our proprietary rights will be adequate. In addition, the laws of some foreign countries do not protect our proprietary rights to as great an extent as the laws of the United States. Intellectual property protections may also be unavailable, limited or difficult to enforce in some countries, which could make it easier for competitors to steal our intellectual property. Our failure to protect adequately our intellectual property and proprietary rights could adversely affect our business and results of operations. Our online activities are subject to a variety of laws and regulations relating to privacy and child protection, which, if violated, could subject us to an increased risk of litigation and regulatory actions. In addition to our company websites and applications, we use third-party applications, websites, and social media platforms to promote our projects and engage consumers, as well as monitor and collect certain information about users of our online forums. A variety of laws and regulations have been adopted in recent years aimed at protecting children using the internet such as the Children’s Online Privacy and Protection Act of 1998 (“COPPA”). COPPA sets forth, among other things, a number of restrictions on what website operators can present to children under the age of 13 and what information can be collected from them. There are also a variety of laws and regulations governing individual privacy and the protection and use of information collected from such individuals, particularly in relation to an individual’s personally identifiable information (e.g., credit card numbers). Many foreign countries have adopted similar laws governing individual privacy, including safeguards which relate to the interaction with children. If our online activities were to violate any applicable current or future laws and regulations, we could be subject to litigation and regulatory actions, including fines and other penalties. 9 Risks Related to our Common Stock Future equity issuances could result in dilution of your investment and a decline in our stock price. We may need to raise additional capital in the near term, and may seek to do so by conducting one or more private placements of equity securities, selling additional securities in a registered public offering, or through a combination of one or more of such financing alternatives. Such issuance of additional securities would dilute the equity interests of our existing shareholders, perhaps substantially, and may cause our stock price to decline. As an issuer of “penny stock,” the protection provided by the federal securities laws relating to forward-looking statements does not apply to us and as a result we could be subject to legal action which may be costly. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks. As a result, for as long as we are a penny stock, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. Our common stock is quoted only on the OTC Bulletin Board, which has and may continue to have an unfavorable impact on our stock price and liquidity. Our common stock is quoted on the OTC Bulletin Board. The OTC Bulletin Board is a significantly more limited market than the New York Stock Exchange or NASDAQ system.Since January 1, 2015, we have recorded only 10 days of trading on our common stock, resulting in an illiquid market available for existing and potential shareholders to trade shares of our common stock.The quotation of our shares on the OTC Bulletin Board may continue to result in an illiquid market available for existing and potential stockholders to trade shares of our common stock and depress the trading price of our common stock, and may have a long-term adverse impact on our ability to raise capital in the future. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. As of the date of this report, we do not own any real property.We lease 3,332 square feet of office space located at 2151 Le Jeune Road, Suite 150-Mezzanine, Coral Gables, Florida 33134, at a monthly rate of $5,388 with annual increases. In 2012, we opened an additional office located at 10866 Wilshire Boulevard, Suite 800, Los Angeles, California 90024 and currently lease 4,582 square feet of office space at a monthly rate of $13,746 with annual increases of 3% for years 1to 3 and 3.5% for the remainder of the lease.We believe our current facilities are adequate for our operations for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS. We are involved in various legal proceedings relating to claims arising in the ordinary course of business. We do not believe that the ultimate resolution of these matters will have a material adverse effect on our business, financial condition, results of operations or liquidity. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Our Common Stock Our common stock was traded on the over-the-counter market and was quoted on the OTC Bulletin Board under the symbol “DPDM.OB” from November 2, 2006 to November 29, 2012.Pursuant to NASD Rule 6530(c), effective November 29, 2012, our securities were removed from quotation on the OTCBB for not meeting our reporting requirements three times in a 24 month period.Our shares are currently quoted on the “pink sheets” of the over the counter market under the symbol “DPDM”.We became current in our filings beginning with the quarterly report on Form 10-Q for the quarter ended June 30, 2014 filed on August 21, 2014 with the Securities and Exchange Commission(the “SEC”).The high and low bid information for each quarter since January 1, 2013, as quoted on the OTC, is as follows: Quarter High Bid Low Bid Fourth Quarter 2014 $ $ Third Quarter 2014 $ $ Second Quarter 2014 $ $ First Quarter 2014 $ $ Fourth Quarter 2013 $ $ Third Quarter 2013 $ $ Second Quarter 2013 $ $ First Quarter 2013 $ $ The quotations above reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not reflect actual transactions.Such quotes are not necessarily representative of actual transactions or of the value of our securities, and are, in all likelihood, not based upon any recognized criteria of securities valuation as used in the investment banking community. The trading volume for our common stock is relatively limited. There is no assurance that an active trading market will continue to provide adequate liquidity for our existing shareholders or for persons who may acquire our common stock in the future. Holders of our Common Stock As of April 14, 2015, an aggregate of 81,892,352 shares of our common stock were issued and outstanding and were owned by approximately 266 stockholders of record, based on information provided by our transfer agent. Dividends We have never paid dividends on our common stock and do not anticipate that we will do so in the near future. 11 Equity Compensation Plan Information On September 7, 2012, our Board of Directors approved an Incentive Compensation Plan.The plan was adopted as a means of attracting and retaining exceptional employees and consultants by enabling them to share in the long term growth and financial success of the Company.The plan will be administered by the Board of Directors or a committee designated by the board.The Board of Directors has designated 10,000,000 shares of common stock for this plan.No awards were issued during the years ended December 31, 2014 and 2013 related to this plan. ITEM 6.SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with our audited historical consolidated financial statements and the notes thereto, which are included elsewhere in this Form 10-K.The following discussion includes forward-looking statements that involve certain risks and uncertainties, including, but not limited to, those described in Item 1A. Risk Factors. Our actual results may differ materially from those discussed below. See “Special Note Regarding Forward-Looking Statements” and Item 1A. Risk Factors. OVERVIEW Dolphin Digital Media, Inc. specializes in the production and distribution of online digital content.In partnership with US Youth Soccer and United Way Worldwide, we also seek to develop online kids clubs. Revenues During 2013 and 2014, we derived revenue through (1) the online distribution of web series produced and distributed by Dolphin Digital Studios, our digital entertainment division, (2) the provision of production management and back office services toDolphin Films,an affiliated entity, and (3) a portion of fees obtained from the sale of memberships to online kids clubs. The table below sets forth the components of revenue for the years ended December 31, 2014 and 2013. For the year ended December 31, Revenues: Production and distribution % % Service % % Membership % - Total revenue % % Dolphin Digital Studios As demonstrated in the table above, during 2013 and 2014 our primary sources of revenue were fromi) production of management and back office services provided to Dolphin Films, an entity directly owned by Mr. O’Dowd, and (ii) the online distribution of web series produced and distributed by Dolphin Digital Studios.The agreement with an entity directly owned by Mr. O’Dowd ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed.Consequently, we will not generate any revenues for these types of services in 2015. We currently anticipate that our future revenue will be generated from the following sources: ● Producer’s Fees:We earn fees for producing each web series, as included in the production budget for each project.We either recognize producer’s fees on a percentage of completion or a completed contract basis depending on the terms of the producer agreements, which we negotiate on a project by project basis.During 2013 and 2014, we did not produce any digital content and instead, concentrated our efforts in identifying and acquiring the rights to certain properties that we intend to produce for online distribution.Some of our current agreements with financing sources permit us to earn up to a $250,000 producer’s fee for each web series.With respect to “South Beach – Fever” we will earn the producer’s fee upon delivery of the project to the online distributor.During 2015, we expect to generate producer’s fees from at least one web series, “South Beach – Fever”. 12 ● Initial Distribution/Advertising Revenue:As we begin producing web series, we expect we will be able to earn revenues from the distribution of online content on AVOD platforms.Distribution agreements contain revenue share provisions which permit the producer to retain a percentage of all domestic and international advertising revenue generated from the online distribution of a particular web series.Typically, these rates range from 30% to 45% of such revenue.We have previously distributed our productions on various online platforms including Yahoo! and Facebook and currently have an agreement to distribute our upcoming web series “South Beach - Fever” through Hulu. ● Secondary Distribution Revenue:Once our contractual obligation with the initial online distribution platform expires, we have the ability to derive revenues from distributions of the web series in ancillary markets such as DVD, television and SVOD.For the years ended December 31, 2014 and 2013, we derived revenue in ancillary markets from the distribution of projects that were completed in 2012 in the amount of $0.05 million and $0.8 million, respectively. ● Sponsorship Revenue:As a producer, we will generally be eligible to retain between 70% and 100% of any product integration fees or sponsorship revenues, associated with any of our web series.We derived revenues form sponsorship agreements during the year ended December 31, 2012.In 2013, we hired consultants to source partners for sponsorships in our web series business. Project Development and Related Services During 2013, we entered into an agreement with Dolphin Films, an entity directly owned by our CEO in which we agreed to provide management team and back office services until December 31, 2014.The agreement was for the term April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.Pursuant to the agreement, we provided the related party with a development team to source new projects, production executives to develop scripts, approve budgets and hire and liaise with the production team on individual projects during the production and post-production phases, an accounting and finance team to provide accounting services and tax compliance, legal support and domestic and international sales and sales support.We also provided office space in Los Angeles and Miami. For the years ended December 31, 2014 and 2013, respectively, we recorded revenues in the amount of $2.0 million and $1.5 million, related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. Online Kids Clubs We have partnered with US Youth Soccer, in 2012, and United Way Worldwide, in 2013, to create online kids clubs.Our online kids clubs derive revenue from the sale of memberships in the online kids clubs to various individuals and organizations.We share in a portion of the membership fees as outlined in our agreements with the various entities.For the years ended December 31, 2014 and 2013, we derived revenues of $0.02 million and $0.0 million, respectively, from online kids clubs.We operate our online kids club activities through our subsidiary, Dolphin Kids Club LLC (“Dolphin Kids Club”).We own 75% of Dolphin Kids Club and the other 25% is owned by a former note holder who agreed to convert $1.5 million aggregate principal amount of an outstanding note into equity of Dolphin Kids Club and made additional capital contributions of $1.5 million during the year ended December 31, 2012.The agreement encompasses kids clubs created between January 1, 2012 and December 31, 2016.It is a “gross revenue agreement” and we are responsible for paying all associated operating expenses.Net income is attributable to each member based on the thresholds established in the operating agreement of the entity. Expenses Our expenses consist primarily of (1) direct production costs, (2) general and administrative expenses and (3) payroll expenses. Direct production costs include amortization of deferred production costs, impairment of deferred production costs, residuals and other costs associated with production.Residuals represent amounts payable to various unions or “guilds” such as the Screen Actors Guild, Directors Guild of America, and Writers Guild of America, based on the performance of the digital production in certain ancillary markets. General and administrative expenses include all overhead costs except for payroll that is reported as a separate expense item.Included within general and administrative expenses are the commissions that we pay our advertising and distribution brokers, which can range up to 25% of the distribution and advertising revenue that we receive. 13 Other Income and Expenses Other income and expenses consist primarily of interest payments to our CEO in connection with loans that he made to the Company and interest payments related to the Loan and Security Agreements entered into to finance the production of certain digital content. RESULTS OF OPERATIONS Year ended December 31, 2014 as compared to year ended December 31, 2013 Revenues For the year ended December 31, 2014, we generated revenue from (1) the production and distribution of online digital content, (2) the provision of production management and back office services to Dolphin Films, an affiliated entity, and (3) a portion of fees obtained from the sale of memberships to online kids clubs.By comparison, during the year ended December 31, 2013 we generated revenue from (1) the production and distribution of online digital content and (2) the provision of production management and back office services to Dolphin Films, an affiliated entity.Although we invested in the development of the online kids club programs during 2013, we did not generate any revenue during this period from such products.Furthermore, as stated above, the agreement to provide production management and back office services ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed. For the year ended December 31, Revenues: Production and distribution $ $ Service Membership - Total revenue $ $ Revenues from production and distribution decreased by $0.7 million for the year ended December 31, 2014.As we did not produce any web series during 2013 and 2014, the production and distribution revenues derived during 2013 and 2014 were for the sale of our 2012 productions, Hiding and Cybergeddon to ancillary markets. The decrease in sales is part of the normal “life cycle” of productions.During the first quarter of 2015, we began production of our web series titled “South Beach - Fever” that we anticipate will be distributed during the third quarter of 2015.We currently have advertising commitments of approximately $2.2 million, net of commissions that will be payable,for this project and expect to secure additional advertisers once the production is completed. Expenses For the years ended December 31, 2014 and 2013, our primary operating expenses were direct production costs, general and administrative expenses and payroll expenses. For the year ended December 31, Expenses: Direct production costs $ $ General and administrative Payroll Total expenses $ $ Direct production costs decreased by $0.5 million for the year ended December 31, 2014 as compared to the prior year.We amortize capitalized production costs using the individual film forecast method that uses a ratio of actual revenues over ultimate revenues expected for the production.The amortization of the web series produced in 2012 mostly took place over 2012 and 2013.The 2014 expense includes $0.1 million of impaired deferred production costs to record the asset at fair value. 14 General and administrative expenses decreased by $0.9 million for the year ended December 31, 2014 as compared to the prior year.This decrease was mainly due to a decrease in professional fees of approximately $0.7 million, related to consultants used in our web series business to source partners for sponsorship in a production and to develop new business initiatives, public relations consultants, investor relations consultants and additional consulting and audit fees to restate our financial statements for the years ended December 31, 2011 and 2010.During 2014, we reduced the amount of travel by approximately $0.07 million mainly as a result of scheduling more meetings via internet sites.Web development costs decreased by approximately $0.1 million for the year ended December 31, 2014 as compared to the prior year, when such costs were incurred to develop the online kids clubs. Payroll expenses increased by approximately $0.5 million for the year ended December 31, 2014 as compared to the prior year, mostly due to a full year expense for several employees hired during the third and fourth quarter of the year ended December 31, 2013. Other Income and expenses For the year ended December 31, Other Income and expenses: Other income $ $ Interest expense ) ) Total $ ) $ ) During the year ended December 31, 2014, the Company determined that the statute of limitations for penalties to be assessed for not filing 2008 and 2009 information returns with the Internal Revenue Service on a timely basis had expired.As such, the Company recorded $40,000 of other income from the release of penalty accruals related to these tax filings. During the year ended December 31, 2013, the Company recorded $47,943 of other income due to the favorable settlement of a payable to a vendor.Interest expense increased by approximately $0.1 million due to interest paid on Loan and Security Agreements. Net Loss Net loss was approximately $1.9 million or $(0.02) per share for the year ended December 31, 2014 based on 81,892,352 weighted average shares outstanding as of December 31, 2014 and approximately $2.5 million or $(0.03) per share for the year ended December 31, 2013 based on 81,892,352 weighted average shares outstanding as of December 31, 2013.The decrease in net loss between the years ended December 31, 2014 and 2013 was related to the factors discussed above. LIQUIDITY AND CAPITAL RESOURCES Cash Flows Cash flows used in operating activities decreased by approximately $0.4 million from approximately $1.8 million for the year ended December 31, 2013 to approximately $1.4 million for the year ended December 31, 2014.This decrease was mainly due to the use of funds related to capitalized production costs decreasing by approximately $0.2 million from approximately $0.3 million for the year ended December 31, 2013 to approximately $0.1 million for the year ended December 31, 2014.This decrease was related to costs incurred for the two web series we produced and released during 2012.In addition, we increased our cash by approximately $0.4 million mainly due to withholding of our payments on interest accrued for loans and compensation to our CEO. This was offset by $0.6 million decrease in cash derived from current assets due to a receivable from a related party that was paid during the first quarter of 2015. Cash flows used in investing activities increased by approximately $0.06 million from $0.02 million in 2013 to $0.08 million in 2014 mainly due to office furniture purchased for the new office opened in Los Angeles, California during 2014. Cash flows from financing activities decreased by approximately $1.3 million from approximately $2.2 million for the year ended December 31, 2013 to approximately $0.9 million for the year ended December 31, 2014. During 2014, we received approximately $2.9 million from Loan and Security Agreements.This was offset by a net repayment during 2014 of $1.9 million to our CEO for loans totaling $2.3 million that were made by him during 2013. As of December 31, 2014 and 2013, we had cash of approximately $0.2 million and approximately $0.7 million, respectively, and a working capital deficit of approximately $9.6 million and approximately $7.7 million, respectively. 15 As discussed earlier, we entered into an agreement with an Dolphin Films, anentity directly owned by our CEO,to provide management team and back office services for the period April 1, 2013 through December 31, 2014 for an annual fee of $2.0 million.For the years ended December 31, 2014 and 2013, respectively, we recorded revenues in the amount of $2.0 million and $1.5 million, related to this agreement.The agreement ended on December 31, 2014 and was not renewed for 2015 as the specific projects for which our services were engaged were completed.The termination of this agreement will materially decrease our liquidity in 2015.We expect to generate revenues and cash flows from our other sources of revenue, including the production and distribution of at least one web series in 2015,to offset the deficiency. We intend to borrow funds from our CEO and other lenders through Loan and Security Agreements to produce the web series, “South Beach - Fever”. Financing Arrangements During 2011 and 2012, we secured financing for a slate of projects through Equity Finance Agreements in the amount of $1.0 million. Pursuant to the terms of the agreements, we were permitted to invest in projects through December 31, 2012.These funds were allocated across eleven projects.Lenders are entitled to receive, from the producers’ gross receipts generated by each of the eleven projects, (i) first, a return of their principal, (ii) second, a preferential return of 15% of their principal and (iii) third, a 50%split of any additional producers’ gross receipts (with the Company receiving the other 50%).The agreement defines “producers’ gross receipts” as the net profit of the production after all costs have been paid and after the actors and others have been paid their pro rata share of any subsequent revenue.Each of the agreements provides that the Company is entitled to earn a producer’s fee of up to $250,000 per production which is considered part of the expenses of the project and paid prior to calculation of the producers’ gross receipts. Based on the gross producers’ revenues through December 31, 2014, we are not required to pay the lenders any amount in excess of the existing liability already recorded as of December 31, 2014.Two of the productions were completed as of December 31, 2014 and there was immaterial producer gross receipts generated as defined in the Equity Finance Agreements as of December 31, 2014.To the extent that we generate additional gross producer revenues subsequent to year end, the lenders would be entitled to receive their pro rata share of such revenue. During the year ended December 31, 2014, we entered into various Loan and Security Agreements with individual investors totaling $2.9 million to finance the production of our new web series South Beach-Fever. In connection with the execution of each of the Loan and Security Agreements, we granted each individual lender the right to participate in the future profit generated by the series (defined as the gross revenues of such series less the aggregate amount of principal and interest paid for the financing of such series) in proportion to their loan commitment over the aggregated loan commitment received to finance the series. Subsequent to year end, weentered into additional Loan and Security Agreements for $0.1 million.The loans earn interest of up to 12% annually and are payable monthly through August 31, 2015. During 2012, we entered into an agreement with a note holder to form Dolphin Kids Club LLC.Under the terms of the agreement, the note holder agreed to convert $1.5 million aggregate principal amount of its note into equity of Dolphin Kids Club LLC and made additional capital contributions of $1.5 million during the year ended December 31, 2012.In exchange the note holder received a 25% membership interest in the newly formed entity.We hold the remaining 75% and, thus, controlling interest in the entity. The purpose of this entity is to create and operate online kids clubs for selected charitable, educational and civic organizations. The agreement encompasses online kids clubs created between January 1, 2012 and December 31, 2016.It is a “gross revenue agreement” and we are responsible for paying all associated operating expenses.Net income will be attributable to each member based on the thresholds established in the operating agreement of the entity.Dolphin Kids Clubs LLC has been consolidated in our consolidated financial statements with amounts attributable to the noncontrolling interest presented as a separate component of shareholders’ equity.As of December 31, 2014 and 2013, we recorded a noncontrolling interest of $2,995,249 and $3,000,000, respectively, for the 25% interest in Dolphin Kids Clubs LLC. Going Concern Our independent auditors issued an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern based upon our net loss for the years ended December 31, 2014 and 2013, our accumulated deficit as of December 31, 2014 and 2013 and our level of working capital. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Management is planning to raise any necessary additional funds through loans, project-specific financing and additional sales of our common stock; however, there can be no assurance that we will be successful in raising any necessary additional loans or capital. Critical Accounting Policies, Judgments and Estimates Our discussion and analysis of our financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”). The preparation of these consolidated financial statements requires us to make estimates, judgments and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made, and if different estimates that reasonably could have been used, or changes in the accounting estimate that are reasonably likely to occur, could materially impact the consolidated financial statements. We believe that the following critical accounting policies reflect the more significant estimates and assumptions used in the preparation of the consolidated financial statements. 16 Capitalized Production Costs Capitalized production costs represent the costs incurred to develop and produce a web series. These costs primarily consist of salaries, equipment and overhead costs, as well as the cost to acquire rights to scripts.Web series costs are stated at the lower of cost, less accumulated amortization and tax credits, if applicable, or fair value. These costs are capitalized in accordance with FASB ASC Topic 926-20-50-2 “Other Assets – Film Costs”.Unamortized capitalized production costs are evaluated for impairment each reporting period on a title-by-title basis.If estimated remaining revenue is not sufficient to recover the unamortized capitalized production costs for that title, the unamortized capitalized production costs will be written down to fair value. We are responsible for certain contingent compensation, known as participations, paid to certain creative participants such as writers, directors and actors.Generally, these payments are dependent on the performance of the web series and are based on factors such as total revenue as defined per each of the participation agreements.We are also responsible for residuals, which are payments based on revenue generated from secondary markets and are generally paid to third parties pursuant to a collective bargaining, union or guild agreement.These costs are accrued to direct operating expenses as the revenues, as defined in the participation agreements, are achieved and as sales to the secondary markets are made triggering the residual payment. Due to the inherent uncertainties involved in making such estimates of ultimate revenues and expenses, these estimates are likely to differ to some extent in the future from actual results.Our management regularly reviews and revises when necessary its ultimate revenue and cost estimates, which may result in a change in the rate of amortization of film costs and participations and residuals and/or write-down of all or a portion of the unamortized deferred production costs to its estimated fair value. Our management estimates the ultimate revenue based on existing contract negotiations with domestic distributors and international buyers as well as management’s experience with similar productions in the past. An increase in the estimate of ultimate revenue will generally result in a lower amortization rate and, therefore, less amortization expense of deferred productions costs, while a decrease in the estimate of ultimate revenue will generally result in a higher amortization rate and, therefore, higher amortization expense of capitalized production costs, and also periodically results in an impairment requiring a write-down of the capitalized production costs to fair value. These write-downs are included in production expense within our consolidated statements of operations.For the year ended December 31, 2014, we impaired approximately $0.1 million of capitalized production costs.There were no impairments for the year ended December 31, 2013. Revenue Recognition In general, we recordrevenue when persuasive evidence of an arrangement exists, products have been delivered or services have been rendered, the selling price is fixed and determinable, and collectability is reasonably assured. We recognize monthly and annual subscription revenues over the service period. Advertising revenue is recognized over the period the advertisement is displayed. When accounting for service contracts, we consider the nature of these contracts and the types of and services provided when determining the proper accounting for a particular contract. Revenue from service-type fixed-price contracts is recognized ratably over the contract period and contract costs are expensed as incurred.The risk to us on a fixed-price contract is that if estimates to complete the contract change from one period to the next, profit levels will vary from period to period. For all types of contracts, we recognize anticipated contract losses as soon as they become known and estimable. Out-of-pocket expenses that are reimbursable by the customer are included in revenue and cost of revenue. The use of contract accounting requires significant judgment relative to estimating total contract revenues and costs, including assumptions relative to the length of time to complete the work, the nature and complexity of the work to be performed and anticipated increases in wages for subcontractor services. Our estimates are based upon the professional knowledge and experience of our personnel. Changes in estimates are applied prospectively and when adjustments in estimated contract costs are identified, such revisions may result in current period adjustments to earnings applicable to performance in prior periods. Revenue from web series are recognized in accordance with guidance of FASB ASC 926-60 “Revenue Recognition – Entertainment-Films”.Revenue is recorded when a contract with a buyer for the web series exists, the web series is complete in accordance with the terms of the contract, the customer can begin exhibiting or selling the web series, the fee is determinable and collection of the fee is reasonable. On occasion, we may enter into agreements with third parties for the co-production or distribution of a web series. We may also enter into agreements for the sponsorship or integration of a product in a web series production.Revenue from these agreements will be recognized when the web series is complete and ready to be exploited.In addition, the advertising revenue is recognized at the time advertisements are shown when a web series is aired. Cash received and amounts billed in advance of meeting the criteria for revenue recognition is classified as deferred revenue. 17 Income Taxes Deferred taxes are recognized for the future tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases using tax rates in effect for the years in which the differences are expected to reverse.The effects of changes in tax laws on deferred tax balances are recognized in the period the new legislation in enacted.Valuation allowances are recognized to reduce deferred tax assets to the amount that is more likely than not to be realized.In assessing the likelihood of realization, management considers estimates of future taxable income.We calculate our current and deferred tax position based on estimates and assumptions that could differ from the actual results reflected in income tax returns filed in subsequent years.Adjustments based on filed returns are recorded when identified. Tax benefits from an uncertain tax position are only recognized if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. Interest and penalties related to unrecognized tax benefits are recorded as incurred as a component of income tax expense. Recent Accounting Pronouncements For a discussion of recent accounting pronouncements, see Note 3 to the audited consolidated financial statements contained elsewhere in this annual report on Form 10K. Off-Balance Sheet Arrangements As of December 31, 2014 and 2013, we did not have any off-balance sheet arrangements. Special Note Regarding Forward-Looking Statements Certain statements in this Form 10-K under “Management’s Discussion and Analysis” constitute “forward-looking” statements for purposes of federal and state securities laws.Such forward-looking statements include our expectations or beliefs regarding: our ability to successfully produce and distribute the web series, “South Beach - Fever”, as well as other high quality online entertainment in the future, and the impact of such on our revenue; our ability to realize anticipated revenue of $2.2 million, net of commissions payable,from our existingadvertising commitments and to secure advertising commitments in the future; the growth potential of the digital entertainment market, in general, and for quality digital content in particular; our ability to deliver content that will appeal to our target demographics, and to increase audiences and engagement online; the potential of our online kids clubs to serve as a platform for sponsorship and other marketing opportunities thereby generating revenue; and our ability to generate revenues from producer’s fees, distribution fees and sponsorships, sufficient to maintain our liquidity position. These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties and assumptions. We wish to caution readers that certain important factors may have affected and could in the future affect our actual results and could cause actual results to differ significantly from those expressed in any forward-looking statement. The most important factors that could prevent us from achieving our goals, and cause the assumptions underlying forward-looking statements and the actual results to differ materially from those expressed in or implied by those forward-looking statements include, but are not limited to, the following: 18 unpredictability of the commercial success of our “South Beach – Fever” web series and future web series; economic factors that affect advertising revenue generally and in the online industry specifically; continuing industry demand for high-quality online digital entertainment and the pricing that producers are able to obtain for such content; our ability to identify, produce and develop online digital entertainment that meets the industry demand; competition for talent and other resources within the industry and our ability to enter into agreements with talent under favorable terms; and availability of capital and financing under favorable terms to fund our digital projects and operations. Any forward-looking statements, which we make in this Form 10-K, speak only as of the date of such statement, and we undertake no obligation to update such statements. Comparisons of results for current and any prior periods are not intended to express any future trends or indications of future performance, unless expressed as such, and should only be viewed as historical data.The safe harbor provisions of the Private Securities Litigation Reform Act of 1995 do not apply to our forward-looking statements as a result of being a penny stock issuer. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements required by this Item 8 are included at the end of this Report beginning on page F-1 as follows: Page Reports of Independent Registered Public Accounting Firms F-1 Consolidated Balance Sheets as of December 31, 2014 and 2013 F-2 Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2014 and 2013 F-3 Consolidated Statements of Cash Flows for the years ended December 31, 2014 and 2013 F-4 Consolidated Statements of Changes in Stockholder’s Deficit for the years ended December 31, 2014 and 2013 F-5 Notes to Consolidated Financial Statements F-6 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. Management’s Report on the Effectiveness of Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our CEO, to allow timely decisions regarding required disclosure. 19 We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of December 31, 2014. Based upon that evaluation, our CEO and CFO concluded that our disclosure controls and procedures were not effective due to material weaknesses identified in our internal control over financial reporting described below. We are responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined by Exchange Act Rule 13a-15(f). Our internal controls are designed to provide reasonable assurance as to the reliability of our financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Internal control over financial reporting has inherent limitations and may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable, not absolute, assurance with respect to financial statement preparation and presentation. Further, because of changes in conditions, the effectiveness of internal control over financial reporting may vary over time. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. Under the supervision and with the participation of our CEO and CFO, we have evaluated the effectiveness of our internal control over financial reporting as of December 31, 2014, as required by Exchange Act Rule 13a-15(c). In making our assessment, we have utilized the criteria set forth by the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission in the 1992 Internal Control —Integrated Framework. We concluded that based on our evaluation, our internal control over financial reporting was not effective as of December 31, 2014, due to material weaknesses identified as follows: ● In connection with the audit of our consolidated financial statements for the fiscal year ended December 31, 2014, our independent registered accounting firm reported to our Board of Directors that they determined the following design deficiencies related to the entity level control environment, including risk assessment, information and communication and monitoring controls. ● The Board of Directors does not maintain minutes of its meetings. ● There is no documented fraud risk assessment or risk management oversight function. ● There are no documented procedures related to financial reporting matters (both internal and external) to the appropriate parties. ● There is no budget prepared and therefore monitoring controls are not designed effectively as current results cannot be compared to expectations. ● There is no documented process to monitor and remediate deficiencies in internal controls. ● After a review of our current entity level control environment, management concluded that the above deficiencies represented a material weakness. ● In connection with the audit of our consolidated financial statements for the fiscal year ended December 31, 2014, our independent registered accounting firm reported to our Board of Directors that they observed inadequate documented review and approval of certain aspects of the accounting process including the documented review of accounting reconciliations and journal entries that they considered to be a material weakness in internal control. Specifically: ● There is no documented period end closing procedures, specifically the individuals that are responsible for preparation, review and approval of period end close functions. ● Reconciliations are performed on all balance sheet accounts, including noncontrolling interest on at least a quarterly basis; however there is no documented review and approval by a member of management that is segregated from the period end financial reporting process. ● There is no review and approval for the posting of journal entries. ●
